UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 16-1598


DR. NANETTE LIEGEOIS,

                    Plaintiff - Appellant,

             v.

JOHNS HOPKINS MEDICINE; BOARD OF TRUSTEES OF JOHNS HOPKINS
MEDICINE; JOHNS HOPKINS UNIVERSITY; BOARD OF TRUSTEES JOHN
HOPKINS UNIVERSITY; JOHNS HOPKINS HOSPITAL; CHARLES
CUMMINGS; DR. SEWON KANG; DR. EDWARD MILLER; DR. WILLIAM
NELSON; DR. RICHARD GROSSI; DR. JANICE CLEMENTS; DR. MANISHA
PATEL; JOHNS HOPKINS SCHOOL OF MEDICINE; BOARD OF TRUSTEES
OF JOHNS HOPKINS SCHOOL OF MEDICINE; JOHNS HOPKINS HOSPITAL
AND HEALTH SYSTEM; BOARD OF TRUSTEES OF JOHNS HOPKINS
HOSPITAL AND HEALTH SYSTEM; SUBSIDIARIES AND AFFILIATES OF
JOHNS HOPKINS SCHOOL OF MEDICINE; SUBSIDIARIES AND
AFFILIATES OF JOHNS HOPKINS HOSPITAL AND HEALTH SYSTEM;
SUBSIDIARIES AND AFFILIATES OF JOHNS HOPKINS UNIVERSITY,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
J. Frederick Motz, Senior District Judge. (1:15-cv-02919-JFM)


Submitted: March 31, 2017                                        Decided: July 6, 2017


Before GREGORY, Chief Judge, and KING and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
David A. Branch, LAW OFFICE OF DAVID A. BRANCH & ASSOCIATES, PLLC,
Washington, D.C., for Appellant. Darrell R. VanDeusen, Alexander P. Berg,
KOLLMAN & SAUCIER, P.A., Timonium, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Dr. Nanette Liegeois filed a complaint against Johns Hopkins Medicine, its

affiliates, and several individuals alleging employment discrimination in violation of 42

U.S.C. § 1981 (2012), Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.

§§ 2000e to 2000e-17 (2012) (Title VII), and the Americans with Disabilities Act, 42

U.S.C. §§ 12101-12213 (2012) (ADA). The district court granted Defendants’ motion to

dismiss the complaint finding that all claims arising before October 9, 2015, * that she

may have had were barred by the release, and that the vast majority of Liegeois’ claims

were also time-barred. The court further dismissed her § 1981 retaliation claims as either

barred by the release or because Liegeois failed to allege sufficient temporal proximity to

state a viable claim of retaliation.

       We review de novo the grant of a motion to dismiss under Fed. R. Civ. P.

12(b)(6). See Coleman v. Md. Ct. of App., 626 F.3d 187, 190 (4th Cir. 2010). When

ruling on such a motion, “a judge must accept as true all of the factual allegations

contained in the complaint.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam). A

complaint “need only give the defendant fair notice of what the claim is and the grounds

upon which it rests.” Id. at 93 (alteration and internal quotation marks omitted).

       We have thoroughly reviewed the parties’ briefs, the district court’s order and

judgment, and the materials submitted in the joint appendix and find no reversible error.

       * Although the district court’s order barred Liegeois’ claims arising before
“October 9, 2015,” this was clearly a clerical error, as the district court expressly
referenced the date Liegeois signed her release, October 9, 2009, as the relevant date.


                                             3
Accordingly, we affirm for the reasons stated by the district court. Liegeois v. Johns

Hopkins Med., No. 1:15-cv-02919-JFM (D. Md. Apr. 21, 2016). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            4